Name: 2014/664/EU: Council Decision of 15 September 2014 on the position to be adopted on behalf of the European Union within the Council of Members of the International Olive Council concerning the prolongation of the 2005 International Agreement on olive oil and table olives
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  plant product;  processed agricultural produce
 Date Published: 2014-09-17

 17.9.2014 EN Official Journal of the European Union L 275/6 COUNCIL DECISION of 15 September 2014 on the position to be adopted on behalf of the European Union within the Council of Members of the International Olive Council concerning the prolongation of the 2005 International Agreement on olive oil and table olives (2014/664/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The International Agreement on olive oil and table olives, 2005 (1) (the Agreement) will expire on 31 December 2014 unless the Council of Members of the International Olive Council (IOC) decides to prolong it in accordance with Article 47(1) and (2) of the Agreement. (2) On 19 November 2013, the Council authorised the Commission to open negotiations on behalf of the Union for the conclusion of a new international agreement on olive oil and table olives. (3) A new agreement is currently being discussed within the IOC. It is now certain that the deadline of 31 December 2014 for the conclusion of an agreement cannot be met. It is therefore in the Union's interest to ensure that the existing Agreement is prolonged. (4) Prolongation of the existing Agreement is separate from the negotiations concerning the conclusion of a new agreement. The Union should therefore request a one-year prolongation of the existing Agreement, and vote in favour of such prolongation if this were proposed to the Council of Members, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the Union's behalf, within the Council of Members of the International Olive Council, is to request a one-year prolongation of the existing Agreement on olive oil and table olives, and to vote in favour of the one-year prolongation of the 2005 International Agreement on olive oil and table olives if this were proposed to the Council of Members. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 September 2014. For the Council The President S. GOZI (1) OJ L 302, 19.11.2005, p. 47.